DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-4 and 8-10 are pending. Claims 5-7 are canceled. Amendment has overcome objections to the specification. Amendment has overcome the previously set forth rejections under 35 USC 112(b), and amendment has rendered moot rejections under 35 USC 112(d). Amendment has overcome the nonstatutory double patenting rejection over U.S. Patent No. 11017925.

Claim Interpretation
The limitation “wherein when the soft magnetic powder is formed into a green compact, a magnetic permeability of the green compact at a measurement frequency of 1 MHz is preferably 15 or more and 50 or less” sets forth a measurement “permeability” which only occurs if a condition precedent is met (the soft magnetic powder is formed into a green compact, a measurement frequency of 1 MHz). In accordance with MPEP211.04 (II) (particularly the second paragraph), the broadest reasonable interpretation of “wherein when the soft magnetic powder is formed into a green compact, a magnetic permeability of the green compact at a measurement frequency of 1 MHz is preferably 15 or more and 50 or less” will be interpreted to encompass soft magnetic powder which is structurally capable of being formed into a green compact, the green compact structurally capable of measuring a permeability should a frequency of 1 MHz be applied. Note that “preferably” raises uncertainty as to whether or not “15 or more and 50 or less” limits the scope of the claim. See the below rejection under 35 USC 112(b).
Paragraph [0093] of the specification states that the magnetic permeability is the relative (effective) permeability, which is a measurement familiar to one having ordinary skill in the art; therefore, the claimed 15 or more and 50 or less will be interpreted as relative permeability and not absolute permeability.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, insertion of the word “preferably” in the limitation “a magnetic permeability of the green compact at a measurement frequency of 1 MHz is preferably 15 or more and 50 or less” raises questions as to whether claim 1 requires the permeability of the green compact at a measurement frequency of 1 MHz be limited to 15 or more and 50 or less, or whether the range of 15 or more and 50 or less is a non-limiting suggestion on the permeability range.
Claims 2-4 and 8-10 are rejected under 35 USC 112(b) because claims 2-4 and 8-10 depend on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US 20170178776). Kudo is cited in prior office action(s).
Regarding claim 1, Kudo discloses a soft magnetic powder (Title, [0173], [0184]). One example of the soft magnetic powder disclosed by Kudo has a composition represented by the composition Fe73.5Cu1.0Nb3.0Si13.5B9.0 (Ex. No. 1 Table 1) which is algebraically equivalent to                         
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    Fe
                                                
                                                
                                                    73.5
                                                
                                            
                                            
                                                
                                                    Cu
                                                
                                                
                                                    1.0
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    Nb
                                                                
                                                                
                                                                    1
                                                                    -
                                                                    0
                                                                
                                                            
                                                            
                                                                
                                                                    Zn
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    3.0
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    Si
                                                                
                                                                
                                                                    1
                                                                    -
                                                                    0.4
                                                                
                                                            
                                                            
                                                                
                                                                    B
                                                                
                                                                
                                                                    0.4
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    22.5
                                                
                                            
                                        
                                    
                                
                            
                        
                     with values in at%. As                          
                            
                                
                                    
                                        
                                            
                                            f
                                            
                                                
                                                    73.5
                                                
                                            
                                            =
                                            
                                                
                                                    4
                                                    ×
                                                    
                                                        
                                                            10
                                                        
                                                        
                                                            -
                                                            34
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    73.5
                                                
                                                
                                                    17.56
                                                
                                            
                                            =
                                            0.237
                                        
                                    
                                
                            
                        
                    . Ex. No. 1 disclosed by Kudo (Table 1) shows                         
                            x
                            =
                            73.5
                        
                    ;                         
                            a
                            =
                            1.0
                        
                    ;                         
                            b
                            =
                            3.0
                        
                    , and                         
                            y
                            =
                            0.4
                        
                    , which all lie within the presently claimed ranges for                         
                            x
                            ,
                             
                            y
                            ,
                             
                            a
                            ,
                             
                        
                    and b. Ex. No. 1 disclosed by Kudo (Table 1) has a value                         
                            z
                            =
                            0
                        
                    , which approaches the claimed range of                         
                            0
                            <
                            z
                            ≤
                            1.0
                        
                    . As any infinitesimal amount of Zn greater than zero, including an amount too low for detection, meets the composition limitations of claim 1, Ex No. 1 of Kudo (Table 1) has a composition sufficiently close to the claimed composition, encompassing an amount of Zn infinitesimally greater than zero, that the soft magnetic powder of Ex no 1 disclosed by Kudo (Table 1) would be expected to have the same composition dependent properties as the soft magnetic powder encompassed by the claimed composition which can be met by an infinitesimally low amount of zinc. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I). Further Kudo discloses a broad composition of the soft magnetic alloy powder of                         
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    
                                                        
                                                            Fe
                                                        
                                                        
                                                            100
                                                            -
                                                            a
                                                            -
                                                            b
                                                            -
                                                            c
                                                            -
                                                            d
                                                            -
                                                            e
                                                            -
                                                            f
                                                        
                                                    
                                                    
                                                        
                                                            Cu
                                                        
                                                        
                                                            a
                                                        
                                                    
                                                    
                                                        
                                                            Si
                                                        
                                                        
                                                            b
                                                        
                                                    
                                                    
                                                        
                                                            B
                                                        
                                                        
                                                            c
                                                        
                                                    
                                                    
                                                        
                                                            M
                                                        
                                                        
                                                            d
                                                        
                                                    
                                                    M
                                                
                                                
                                                    e
                                                
                                                
                                                    '
                                                
                                            
                                            
                                                
                                                    X
                                                
                                                
                                                    f
                                                
                                            
                                        
                                    
                                
                            
                        
                     (at %) wherein M is Nb, W, Ta, Zr, Hf, Ti, or Mo, M' is V, Cr, Mn, Al, a platinum group element, Sc, Y, Au, Zn, Sn, or Re, X is C, P, Ge, Ga, Sb, In, Be, or As, and a, b, c, d, e, and f are numbers that satisfy the following formulae: 0.1                         
                            ≤
                        
                     a                         
                            ≤
                        
                     3, 0 < b                         
                            ≤
                        
                     30, 0 < c                         
                            ≤
                        
                     25, 5                         
                            ≤
                        
                     b+c                         
                            ≤
                        
                     30, 0.1                         
                            ≤
                        
                     d                         
                            ≤
                        
                     30, 0                         
                            ≤
                        
                     e                         
                            ≤
                        
                     10, and 0                         
                            ≤
                        
                     f                         
                            ≤
                        
                     10 [0034]. The composition of the soft magnetic powder disclosed by Kudo [0034] encompasses the entire claimed range of present claim 1. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, and generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(I) and 2144.05(II)(A). Ex. No. 1 disclosed by Kudo has 60% by volume of a crystalline structure having a predetermined diameter (Table 2), and Kudo defines the predetermined diameter as 1 nm or more and 30 nm or less [0204]. Ex. no. 1 of Kudo therefore directly meets the claimed particle diameter limitation (Table 2). 
The limitation “wherein when the soft magnetic powder is formed into a green compact, a magnetic permeability of the green compact at a measurement frequency of 1 MHz is preferably 15 or more and 50 or less” Kudo discloses forming the magnetic powder into a green compact [0013-14], [0037], [0083], thereby disclosing that the magnetic powder is structurally capable of being formed into a green compact. Kudo discloses that structure obtained by compacting the powder have excellent/high permeability [0104], [0121]. The permeability of a green compact when measured at a frequency of 1 MHz is a material property of the green compact that is inseparable from the chemical composition of the green compact. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). The present disclosure attributes permeability to chemical composition and particle properties [0029], [0051], [0054], [0084-85]. The extent to which the chemical composition disclosed by Kudo (Table 1, [0034]) and particle diameter (Table 2, [0064], [0204]) overlap the presently claimed particle size and composition, and Kudo’s disclosure of favorable permeability [0104], [0121] establishes a sound basis for believing that the soft metallic powder disclosed by Kudo (Title, [0173], [0184], Table 1) would be structurally capable of being formed into a green compact, the permeability of the green compact at a measurement frequency of 1 MHz of 15 or more and 50 or less. See MPEP 2112.01(I).
Regarding claim 2, Kudo discloses a broad composition of the soft magnetic alloy powder of                         
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    
                                                        
                                                            Fe
                                                        
                                                        
                                                            100
                                                            -
                                                            a
                                                            -
                                                            b
                                                            -
                                                            c
                                                            -
                                                            d
                                                            -
                                                            e
                                                            -
                                                            f
                                                        
                                                    
                                                    
                                                        
                                                            Cu
                                                        
                                                        
                                                            a
                                                        
                                                    
                                                    
                                                        
                                                            Si
                                                        
                                                        
                                                            b
                                                        
                                                    
                                                    
                                                        
                                                            B
                                                        
                                                        
                                                            c
                                                        
                                                    
                                                    
                                                        
                                                            M
                                                        
                                                        
                                                            d
                                                        
                                                    
                                                    M
                                                
                                                
                                                    e
                                                
                                                
                                                    '
                                                
                                            
                                            
                                                
                                                    X
                                                
                                                
                                                    f
                                                
                                            
                                        
                                    
                                
                            
                        
                     (at %) wherein M is Nb, W, Ta, Zr, Hf, Ti, or Mo, M' is V, Cr, Mn, Al, a platinum group element, Sc, Y, Au, Zn, Sn, or Re, X is C, P, Ge, Ga, Sb, In, Be, or As, and a, b, c, d, e, and f are numbers that satisfy the following formulae: 0.1                         
                            ≤
                        
                     a                         
                            ≤
                        
                     3, 0 < b                         
                            ≤
                        
                     30, 0 < c                         
                            ≤
                        
                     25, 5                         
                            ≤
                        
                     b+c                         
                            ≤
                        
                     30, 0.1                         
                            ≤
                        
                     d                         
                            ≤
                        
                     30, 0                         
                            ≤
                        
                     e                         
                            ≤
                        
                     10, and 0                         
                            ≤
                        
                     f                         
                            ≤
                        
                     10 [0034]. The composition of the soft magnetic powder disclosed by Kudo [0034] encompasses the entire claimed ranges of present claim 2. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, and generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(I) and 2144.05(II)(A).
Regarding claim 3, Kudo discloses that the crystal structure of Ex. no. 1 comprises an amorphous structure (Table 2). Kudo discloses that the powder broadly discloses an amorphous crystalline structure comprises an amorphous structure [0016-17].
Regarding claim 4, Kudo discloses, the powder comprises a crystalline structure having a particle diameter of 1 nm or more and 30 nm or less in an amount of 40 vol % or more [0036], more preferably 5 nm or more and 25 nm or less [0064]. The entire preferred range disclosed by Kudo [0064] meets the range recited in claim 4.
Regarding claim 8, Kudo discloses a powder magnetic core, comprising the soft magnetic powder [0008], [0011].
Regarding claim 9, Kudo discloses a magnetic element, comprising the powder magnetic core [0008], [0020].
Regarding claim 10, Kudo discloses an electronic device, comprising the magnetic element [0008], [0022].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 9-10, and 12, of U.S. Patent No. 10672547. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of patented claim 1 encompasses that of instant claims 1-2, and 4 with patented particle size directly meeting the claimed particle size. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). Patent claim 2 shows that the patented powder is structurally capable of being formed into a green compact. Patent claim 3 recites amorphous structure of instant claim 3, and patented claims 4, 6-7, 9-10 recite powder magnetic cores, magnetic elements, and electronic devices as recited in instant claims 8-10. Though the patent is silent on the permeability of the green compact formed, the extent to which the patented composition, patented particle size, and patented claimed use overlap the presently claimed composition, particle size and claimed use establish a sound basis for believing that the soft magnetic powder claimed in U.S. Patent No. 10672547 is structurally capable of being formed into a green compact, the green compact which when measured at a frequency of 1 MHz has a measured permeability within the range of 15 to 50. See MPEP 2112.01(I).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that cancelation of dependent claims 5-7 address issues under 35 USC 112(b). While applicant’s amendment has overcome previously set forth rejections under 35 USC 112(b), the amendment adds the word “preferably” to claim 1 which raises uncertainty as to whether the words following “preferably” limit the scope of the claim. 
Regarding rejections under 35 USC 103 over Kudo (US 20170178776), applicant argues that Kudo is silent with respect to he permeability of a green product formed from the disclosed powder. This argument is not persuasive because the chemical composition and grain structure disclosed by Kudo [0034], [0054-55], [0064], [0204] establish a sound basis that the soft magnetic powder disclosed by Kudo (Title, [0173]) would be structurally capable of forming a green compact meeting the claimed permeability. See MPEP 2112 and 2112.01 for discussions on how a reference can anticipate or render obvious properties of an article or composition when that reference is silent on that property yet is otherwise identical or substantially identical. Further, as the claimed permeability limits a measurement when the claimed powder is formed into a compact and measured at a frequency of 1 MHz, and does not directly limit the permeability of the powder itself, the permeability limitation in claim 1 requires that should be claimed powder be compacted in to a green compact and measured at a frequency of 1 MHz, the compact would have a claimed permeability. This interpretation is therefore limited to soft magnetic powder structurally capable of being formed into a green compact which meets the claimed permeability limitation. Further, as the permeability is claimed as “preferably”, it is not clear that the particularly recited permeability is necessary to meet claim limitations.
Regarding nonstatutory double patenting, applicant argues that the claims of 10672547 do not recite the presently claimed permeability limitations. This argument is not persuasive because the extent to which the patented composition, patented particle size, and patented claimed use overlap the presently claimed composition, particle size and claimed use establish a sound basis for believing that the soft magnetic powder claimed in U.S. Patent No. 10672547 is structurally capable of being formed into a green compact, the green compact which when measured at a frequency of 1 MHz has a measured permeability within the range of 15 to 50. See MPEP 2112.01(I).
Applicant acknowledges rejection of dependent claims but only argues patentability of dependent claims by virtue of their dependence on independent claim 1. This argument is not persuasive because as explained above, the arguments for the patentability of claim 1 are not persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736